Citation Nr: 1627350	
Decision Date: 07/08/16    Archive Date: 07/14/16

DOCKET NO.  04-02 866	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a left knee disorder to include degenerative joint disease. 

2.  Entitlement to a disability rating in excess of 10 percent for a right ankle disability from January 2001 to June 2011 and a disability rating in excess of 20 percent thereafter. 

3.  Entitlement to a disability rating in excess of 10 percent for a left ankle disability from January 2001 to June 2011 and a disability rating in excess of 20 percent thereafter.

4.  Entitlement to a disability rating in excess of 10 percent for a right hip disability.  

5.  Entitlement to a disability rating in excess of 10 percent for a right knee strain.  

6.  Entitlement to a compensable disability rating for a lumbosacral spine disability prior to April 2009 and a disability rating in excess of 10 percent thereafter.  

7.  Entitlement to a compensable disability rating for hypertension. 

8.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU). 


ATTORNEY FOR THE BOARD

Betty Lam, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1981 to February 1990. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2001, November 2009, February 2012, and September 2013 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

The issues of entitlement to an increased disability rating for the Veteran's left and right ankle disabilities were previously before the Board, and in the Board decisions issued in December 2006, April 2010, December 2011, and March 2016, the Board remanded these matters back to the RO for additional development.  

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record. 

The issue of entitlement to education benefits has been raised by the record.  In December 2006, the Board remanded the issue of entitlement to education benefits for further development to include locating the Veteran's vocational rehabilitation folder and associate it with the claims file.  In an April 2010 Board decision, the Board noted that the agency of original jurisdiction (AOJ) had not yet returned the matter back to the Board.  A review of the record indicates that the Veteran's vocational rehabilitation folder has not been associated with the claims file.  The Board does not have jurisdiction over this issue at this time, and this issue is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A Board remand confers upon the appellant the right to compliance with that order.  Stegall v. West, 11 Vet. App. 268 (1998).  Remand is necessary for compliance with the directives in the March 2016 Board Remand.

In March 2016, the Board remanded the appeal so that the Veteran can be scheduled for a Board hearing.  The Veteran was scheduled for a videoconference Board hearing on June 9, 2016.  A review of the record shows that the May 2016 notice of the videoconference Board hearing was sent to the Veteran at his residence but was returned as undeliverable.  However, the Board notes that in an August 2015 correspondence in regards to his dependency claim, the Veteran provided an updated mailing address which has not been updated by the RO.  See August 2015 Statement in Support of Claim (VA Form 21-4138).  Thus, it does not appear that the Veteran received proper notification of the schedule videoconference Board hearing on June 9, 2016.   The Veteran has a right to a hearing, but one has not yet been held. 38 C.F.R. § 20.700(a), (e) (2015).  A remand is therefore necessary to reschedule the requested hearing.

Second, in March 2016, the Board remanded the claims on appeal for further development for entitlement to service connection for a left knee disorder, a disability rating in excess of 10 percent for right hip and right knee strain.   Specifically, the RO was instructed to furnish a statement of the
case to the Veteran and his representative and give them the opportunity to respond before the case is returned to the Board.  A review of the record shows the development ordered was conducted; however, the record does not show that the RO readjudicated the claims and either granted the claims or issued a supplemental statement of the case continuing the denials.  Accordingly, the Veteran's claims must be remanded for compliance with the Board's March 2016 remand directives. See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Accordingly, the case is REMANDED for the following action:

1.  Reschedule the Veteran's videoconference Board hearing.  Proper notification of the hearing should be issued using the last address of record.  See August 2015 Statement in Support of Claim (VA Form 21-4138).

2.  Readjudicate the claims on appeal and consider all evidence on file to include additional evidence since the September 2015 supplemental statement of the case.  If the benefits sought remain denied, the Veteran and his representative must be provided a supplemental statement of the case.  An appropriate period of time must be allowed for a response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




